 
Exhibit 10.50
 
SEPARATION AGREEMENT
 
This Separation Agreement (“Agreement”), effective as of November 3, 2002, is
entered into by and between St. John Knits International, Incorporated, a
Delaware corporation, and St. John Knits, Inc., a California corporation
(together, the “Company”), on the one hand, and Bob Gray, an individual
(“Executive”), on the other hand. In consideration of the mutual covenants and
agreements set forth herein, the parties hereto agree as follows.
 
1. Employment. The Company and Executive hereby agree that Executive’s
employment with the Company as Chief Executive Officer shall terminate on
November 3, 2002 (the “Separation Date”). In addition, as of the Separation
Date, Executive shall resign his position as Chairman of the Board of the
Company, but shall remain a board member and serve as Honorary Chairman.
 
2. Salary/Benefits. Executive shall receive his regular salary and benefits
through the Separation Date. In addition, Executive will be paid out any
vacation pay earned but not used on the Separation Date.
 
3. Rights Upon Termination. The Company shall:
 
(i) Enter into a 3-year consulting agreement with Executive in the form attached
hereto as Exhibit 1 (the “Consulting Agreement”);
 
(ii) Provide continued medical, dental and vision health coverage to Executive,
which are the same provided for other senior executives of the Company, until
the death of Executive;
 
(iii) Provide office space and secretarial support for Executive for so long as
he shall desire, including, but not limited to, during the term of the
Consulting Agreement and Executive’s tenure on the board of the Company;
 
(iv) Allow Executive to charter the Company’s leased aircraft for a fee equal to
the direct operating cost of the aircraft, plus related costs (i.e. room and
board expenses for pilots on overnight trips), incurred by the Company. This
right shall begin on the Separation Date and end on the earlier to occur of (a)
5 years from the Separation Date or (b) the time at which Vestar Capital
Partners ceases to be the majority stockholder of St. John Knits International,
Incorporated;
 
(v) Pay directly, or reimburse Executive for, all reasonable costs and expenses
incurred by Executive in connection with the operation and maintenance of an
automobile (i.e. car insurance, car license and general upkeep) for a period of
5 years from the Separation Date.
 
4. Stock Options. As of the date of this Agreement, Executive is vested in all
of his options granted pursuant to that certain Stock Option Agreement, dated
July 7, 1999 (the “SOA”); however Executive’s right to exercise such vested
options only currently exists with



1



--------------------------------------------------------------------------------

respect to 2/3 of such vested options. The exercisability of the final 1/3 shall
be pursuant to a Vestar IPO or Vestar Change of Control, as defined in the SOA.
There is no present requirement under the SOA for Executive to exercise any
vested and exercisable options in order to prevent the expiration of such
options.
 
5. No Waivers. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.
 
6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California. The parties agree that any
and all suits relating to this Agreement shall be brought in the proper state or
federal court located in Orange County, California.
 
7. Severability or Partial Invalidity. The invalidity or unenforceability of any
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.
 
8. Entire Agreement. This Agreement constitutes the entire agreement of the
parties and supersedes all prior written or oral and all contemporaneous oral
agreements, understandings, and negotiations between the parties with respect to
the subject matter hereof.
 
9. Notices. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when either (i) personally delivered or (ii) mailed by United
States registered mail, return receipt requested, postage prepaid, as follows:
 
If to the Company:
  
St. John Knits, Inc.
17622 Armstrong Avenue
Irvine, CA 92614
Attn: CEO
If to Executive:
  
Bob Gray
5 Masters Circle
Newport Coast, CA 92657

 
 
or such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.



2



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
ST. JOHN KNITS INTERNATIONAL,
INCORPORTED,
a Delaware corporation
 
and
 
ST. JOHN KNITS, INC.,
a California corporation
     
BOB GRAY
an individual
By:
 
/s/    Bruce Fetter

--------------------------------------------------------------------------------

     
By:
 
/s/    Bob Gray

--------------------------------------------------------------------------------

   
Bruce Fetter
Co-President and COO
         
Bob Gray

 
 
 
 



3



--------------------------------------------------------------------------------

 
EXHIBIT 1
 
CONSULTING AGREEMENT
 
This Consulting Agreement (this “Agreement”), effective as of November 4, 2002,
is entered into by and between St. John Knits, Inc., a California corporation
(the “Company”), and Bob Gray, an individual (the “Consultant”).
 
In consideration of the mutual covenants, terms and conditions set forth herein,
the parties agree as follows:
 
1. Duties of Consultant. In connection with the Company’s general operations,
Consultant agrees to advise and consult with the Company as reasonably requested
by the Company from time to time during the Term. The Consultant agrees to
perform such services conscientiously and to the best of his ability.
 
2. Term. This Agreement will commence as of November 4, 2002 and end on November
3, 2005, unless terminated sooner in accordance with the provisions hereof.
 
3. Compensation.
 
(a) In consideration of Consultant’s duties under Section 1, the Company shall
pay Consultant as follows:
 
(1) Year 1 of the Term - $500,000.
 
(2) Year 2 of the Term - $500,000, subject to a dollar for dollar reduction
(offset), up to $250,000, for stock “put” back to Vestar/Gray LLC in accordance
with the terms of Section 3.11 of the Stockholders Agreement in Years 1 and 2 of
the Term.
 
(3) Year 3 of the Term - $250,000.
 
All amounts shall be paid in arrears in twelve (12) equal monthly installments,
beginning with the first payment due on December 3, 2002.
 
(b) Unless otherwise set forth herein, Consultant shall be responsible for all
expenses incurred in performing services hereunder, excluding all reasonable
expenses of travel, entertainment and living expenses while away on business at
the request of, or in the service of, the Company.
 



 
4. Independent Contractor. The Consultant acknowledges that he is being engaged
on an independent contractor basis hereunder, and that the Consultant will not
be eligible for benefits generally available to the employees of the Company,
including but not limited to vacation pay, sick leave, retirement benefits,
social security, worker’s compensation,



4



--------------------------------------------------------------------------------

health or disability benefits, or unemployment insurance benefits. No
compensation to be paid to the Consultant for his consulting services under this
Agreement will be subject to any withholding or deductions required by local,
state or federal law with respect to employees.
 
5. No Representation of the Company. The Consultant agrees that it will not (i)
enter into any agreements, arrangements or undertakings binding on or on behalf
of the Company or for the benefit of the Company or (ii) make representations
that he has authority to act for or represent that he is engaged by the Company
in any capacity other than as a consultant during the Term, except as authorized
by an executive officer of the Company in writing.
 
6. Intellectual Property. Any and all inventions, discoveries, developments and
innovations conceived by Consultant during his engagement relative to the duties
under this Agreement shall be the exclusive property of the Company, and
Consultant hereby assigns all right, title and interest in the same to the
Company.
 
7. Confidentiality. The Consultant acknowledges that he will have access to, and
that there will be disclosed to him, information of a confidential and/or trade
secret nature that has great value to and that constitutes a substantial basis
and foundation upon which the business of the Company is predicated
(“Confidential Information”). During the Term and thereafter, the Consultant
shall keep all Confidential Information in confidence and shall not disclose any
Confidential Information to any other person, except (i) to the Company’s
personnel on a “need-to-know” basis and other persons designated in writing by
an executive officer of the Company, (ii) to the extent such disclosure may be
required by law, (iii) if such information hereafter becomes lawfully obtainable
from other sources, or (iv) to the extent such duty as to confidentiality is
waived in writing by an executive officer of the Company. Without the express
written consent of an executive officer of the Company, the Consultant shall not
use or permit to be used any Confidential Information for the gain or benefit of
any party outside of the Company or for the Consultant’s gain or benefit outside
the scope of the Consultant’s engagement by the Company. The Consultant agrees
to deliver promptly to the Company on termination of this Agreement, or at any
other time that the Company may so request, all memoranda, notes, records,
reports, and other documents (and all copies thereof) relating to Confidential
Information and/or the business of the Company that it obtained while employed
by or otherwise serving or acting on behalf of the Company or any of its
subsidiaries.
 
8. Indemnification. The Company shall indemnify and hold harmless the Consultant
from and against any and all claims, expenses and liabilities (including,
without limitation, attorneys’ fees and costs of investigation and defense) it
may incur by reason of the Consultant providing services to or for the Company
by virtue of this Agreement so long as Consultant acted in good faith and in a
manner Consultant reasonably believed to be in the best interests of the
Company. Consultant shall indemnify and hold harmless the Company from and
against any and all claims, expenses and liabilities (including, without
limitation, attorneys’ fees and costs of investigation and defense) it may incur
by reason of the Consultant providing services to or for the Company that are
performed in bad faith, recklessly or in violation of law by Consultant.



5



--------------------------------------------------------------------------------

 
9. Termination. If Consultant fails or refuses to comply with the written
policies or reasonable directive of the Company, is guilty of serious misconduct
in connection with performance hereunder, or materially breaches provision of
this Agreement, then the Company at any time may terminate this Agreement
immediately upon written notice to the Consultant. Also, Consultant may
terminate this Agreement immediately upon written notice to the Company.
 
10. Choice of Law/Arbitration. The laws of the State of California shall govern
this Agreement. Any controversies arising out of the terms of this Agreement or
its interpretation shall be settled in Orange County, California in accordance
with the employment rules of JAMS, and the judgment upon award may be entered in
any county having jurisdiction thereof. If the parties cannot agree on an
arbitrator, then the individual arbitrators selected by each party shall elect
the arbitrator.
 
11. Miscellaneous. This Agreement may be modified only with a written instrument
duly executed by each of the parties. No waiver by any party of any breach of
this Agreement will be deemed to be a waiver of any preceding or succeeding
breach. The Consultant acknowledges and agrees that the Company’s remedy at law
for any breach of the Consultant’s obligations hereunder would be inadequate,
and agrees and consents that temporary and permanent injunctive relief may be
granted in any proceeding which may be brought to enforce any provision of this
Agreement.
 
12. Entire Understanding. This Agreement, along with the Separation Agreement
dated November 3, 2002, between the Company, the Consultant and St. John Knits
International, Incorporated, constitutes the entire understanding and agreement
of the parties, and any and all prior agreements, understandings, and
representations, either written or oral, are of no further force and effect.
 
13. Notices. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when either (i) personally delivered or (ii)
mailed by United States registered mail, return receipt requested, postage
prepaid, as follows:
 
If to the Company:
  
St. John Knits, Inc.
17622 Armstrong Avenue
Irvine, CA 92614
Attn: CEO
If to Consultant:
  
Bob Gray
5 Masters Circle
Newport Coast, CA 92657

 
or such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.



6



--------------------------------------------------------------------------------

 
EXECUTED as of the date first mentioned above, at Orange County, California.
 
ST. JOHN KNITS, INC.
a California corporation
By:
 

--------------------------------------------------------------------------------

Name:
Title:
 
Bruce Fetter
Co-Chief Executive Officer

 
BOB GRAY,
an individual
By:
 

--------------------------------------------------------------------------------

Name:
 
Bob Gray



7